USDC IN/ND case 3:20-cv-00580-JD-MGG document 11 filed 04/28/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DEVONTAE C. HARRIS,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-580-JD-MGG

 DOROTHY LIVERS, et al.,

               Defendants.

                                 OPINION AND ORDER

       Devontae C. Harris, a prisoner without a lawyer, filed an amended complaint

against Dr. Pearcy, Dr. Wilkinson, Nursing Director Dorothy Livers, and Nursing

Director Michelle Rebac alleging that he did not receive timely dental care. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       According to the amended complaint, Harris developed dental pain that he

attributed to the growth of his wisdom teeth. On January 22, 2020, Harris submitted a

health care request form asking to have his wisdom teeth pulled due to collusion and

pain. He received a response indicating that he would be placed on the list. On May 8,

2020, he sent offender request forms to Nurse Directors Dorothy Livers and Michelle
USDC IN/ND case 3:20-cv-00580-JD-MGG document 11 filed 04/28/21 page 2 of 4


Rebac, explaining that the two dentists, Dr. Pearcy and Dr. Wilkerson, were ignoring his

dental needs. It is unclear if he received a response.

       On May 15, 2020, an abscess in Harris’s mouth burst. That evening, he fainted

twice, hitting his head on concrete. The dentists were emailed and told that Harris had

fainted due to severe dental pain. Harris submitted another health care request form.

He indicated that he was having pain in his mouth and that he was never seen by either

of the dentists. Still, Harris was not seen by a dentist. On June 15, 2020, he submitted a

third health care request form. Nurse Director Dorothy Livers responded to this form

by indicating that Harris had already been seen, even though Harris had not actually

been seen. Finally, on July 23, 2020, Harris was seen by Dr. Pearcy. Dr. Pearcy

recommended that Harris be transferred to the Indiana Youth Center where he could

receive surgery to remove a wisdom tooth that was growing in sideways. He was not

prescribed anything for the pain.

       Under the Eighth Amendment, inmates are entitled to adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner must satisfy

both an objective and subjective component by showing: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference

means that the defendant “acted in an intentional or criminally reckless manner, i.e., the


                                               2
USDC IN/ND case 3:20-cv-00580-JD-MGG document 11 filed 04/28/21 page 3 of 4


defendant must have known that the plaintiff was at serious risk of being harmed and

decided not to do anything to prevent that harm from occurring even though he could

have easily done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). For a medical

professional to be held liable for deliberate indifference to an inmate’s medical needs,

he or she must make a decision that represents “such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the

person responsible actually did not base the decision on such a judgment.” Jackson v.

Kotter, 541 F.3d 688, 697 (7th Cir. 2008).

         Here, giving Harris the benefit of the inferences to which he is entitled at this

stage of the proceedings, he has alleged facts from which it can be inferred that Nurse

Livers, Nurse Rebac, Dr. Pearcy, and Dr. Wilkinson were each deliberately indifferent to

his dental pain. Therefore, he will be granted leave to proceed against them on this

claim.

         Harris also alleges that the delays in dental care that he experienced violate the

IDOC’s policies. As previously explained, the violation of the prison’s policies does not

state a claim. Policy violations do not amount to constitutional violations. Scott v.

Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (“However, 42 U.S.C. § 1983 protects plaintiffs

from constitutional violations, not violations of state laws or, in this case, departmental

regulations and police practices.”).

         For these reasons, the court:

         (1) GRANTS Devontae C. Harris leave to proceed against Nurse Director

Dorothy Livers, Nurse Director Michelle Rebac, Dr. Pearcy, and Dr. Wilkerson in their


                                               3
USDC IN/ND case 3:20-cv-00580-JD-MGG document 11 filed 04/28/21 page 4 of 4


individual capacities for compensatory and punitive damages for deliberate

indifference to his severe pain and need for dental treatment, in violation of the Eighth

Amendment;

         (2) DISMISSES all other claims;

         (3) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Nurse Director Dorothy Livers, Nurse Director Michelle Rebac, Dr. Pearcy, and Dr.

Wilkerson at Wexford of Indiana, LLC, 9245 N. Meridian Street, Indianapolis, IN 46260,

with a copy of this order and the amended complaint (ECF 10), pursuant to 28 U.S.C. §

1915(d);

         (4) ORDERS Wexford of Indiana, LLC to provide the full name, date of birth, and

last known home address of any defendant that does not waive service, if they have

such information; and

         (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Nurse Director Dorothy

Livers, Nurse Director Michelle Rebac, Dr. Pearcy, and Dr. Wilkerson respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on April 28, 2021
                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
